ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_05_FR.txt.                                                                                                      291




                            OPINION DISSIDENTE DE M. LE JUGE YUSUF

                 [Traduction]
                    Question essentielle en la présente affaire ayant été de savoir si les tribunaux ita‑
                 liens avaient violé l’immunité de juridiction de l’Allemagne — Tribunaux italiens
                 ayant écarté l’immunité de l’Allemagne à l’égard d’actions en réparation liées à des
                 violations graves du droit humanitaire en l’absence d’autre voie de recours — Cour
                 n’ayant pas traité comme il convenait cette question essentielle — Cour s’étant atta‑
                 chée à la portée de l’immunité en ce qui concerne les actes jure imperii commis par
                 des forces armées pendant un conflit armé et à l’importance des normes de jus
                 cogens — Cour n’ayant pas, du fait de cette approche, traité comme il se devait la
                 situation vécue par les victimes des atrocités nazies ne disposant d’aucune autre voie
                 de recours — Immunité ne devant pas être utilisée comme rempart lorsque aucune
                 autre voie de recours n’est disponible — Saisine des juridictions nationales italiennes
                 ayant été la dernière tentative des victimes d’obtenir réparation — Immunité n’étant
                 pas une valeur immuable en droit international — Portée de l’immunité s’étant réduite
                 au cours du dernier siècle, au fur et à mesure que le droit international passait d’un
                 système juridique centré sur l’Etat à un système protégeant également les droits des
                 êtres humains — Immunité de l’Etat faisant penser à un gruyère — Pratique des
                 Etats révélant des divergences considérables quant à l’étendue et à la portée de l’im‑
                 munité — Incertitudes sur les règles coutumières ne pouvant être levées en s’en tenant
                 à l’examen de décisions judiciaires contradictoires — Droit international coutumier
                 n’étant pas qu’une question de chiffres — Nécessité d’examiner les circonstances et la
                 nature de chaque affaire ainsi que les facteurs qui la sous-tendent — Possibilité de
                 recourir également aux principes généraux des droits de l’homme et du droit humani‑
                 taire — Equilibre devant être recherché entre la fonction de l’immunité et la réalisa‑
                 tion des droits fondamentaux de l’homme et du droit humanitaire — Nécessité d’ap‑
                 précier l’octroi de l’immunité à l’aune des critères de proportionnalité et de légitimité
                 lorsque les règles coutumières se révèlent fragmentaires et incertaines — Evolution du
                 droit de l’immunité s’étant souvent produite par le biais de décisions isolées, rendues
                 par des juridictions nationales, qui ont peu à peu été généralement acceptées — Juri‑
                 dictions nationales cristallisant, en se déclarant compétentes, une exception naissante
                 à l’immunité des Etats — Juridictions nationales ne pouvant écarter l’immunité
                 chaque fois qu’est présentée une demande de réparation à raison de violations du droit
                 international humanitaire ou des droits de l’homme — Juridictions pouvant, en se
                 déclarant compétentes dans des circonstances exceptionnelles, lorsqu’il n’existe
                 aucune autre voie de recours, contribuer à un meilleur respect du droit international
                 humanitaire sans porter indûment atteinte à l’immunité.


                                                  I. Introduction

                    1. Je ne peux malheureusement souscrire à la conclusion de la majorité
                 selon laquelle
                      « la République italienne a manqué à son obligation de respecter
                      l’immunité reconnue à la République fédérale d’Allemagne par le

                                                                                                     196




6 CIJ1031.indb 389                                                                                           22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)            292

                      droit international en permettant que soient intentées à son encontre
                      des actions civiles fondées sur des violations du droit international
                      humanitaire commises par le Reich allemand entre 1943 et 1945 ».
                    2. Je suis également en désaccord avec le raisonnement et les motifs sur
                 lesquels cette conclusion repose.
                    3. Mon désaccord porte en particulier sur le fait que l’arrêt ne traite
                 qu’incidemment les questions qui étaient au cœur du différend entre les
                 Parties ; sur l’absence d’analyse appropriée de l’obligation de réparation à
                 raison de violations du droit international humanitaire, obligation qui est
                 étroitement liée au refus de reconnaître l’immunité de l’Etat en la présente
                 affaire ; sur le raisonnement et les conclusions de la majorité concernant la
                 portée et l’étendue de l’immunité des Etats en droit international et les cas
                 où il peut y être dérogé ; enfin, sur l’approche suivie quant au rôle que
                 jouent les juridictions nationales dans la détermination et l’évolution des
                 normes du droit international coutumier, notamment dans le domaine de
                 l’immunité de l’Etat.
                    J’exposerai ci-après mes vues sur ces questions.


                        II. Les questions essentielles qui se posaient à la Cour

                    4. La question de l’immunité de juridiction des Etats étrangers devant
                 les tribunaux nationaux dans des affaires où sont en cause des violations
                 graves des droits de l’homme ou du droit humanitaire a fait l’objet de
                 nombreux débats doctrinaux au cours de ces dernières années, et donné
                 lieu à des décisions contradictoires de la part de juridictions relevant de
                 divers ordres. Les questions essentielles qui se posaient à la Cour en la
                 présente instance avaient toutefois une portée bien plus limitée. Elles
                 avaient trait aux décisions prises par certaines juridictions italiennes
                 d’écarter l’immunité de l’Allemagne à l’égard d’actions qui se rapportaient
                 à des demandes en réparation découlant d’actes commis par le IIIe Reich
                 entre 1943 et 1945, actes dont l’Allemagne a reconnu qu’ils étaient illicites.
                    5. Les affaires portées devant les juridictions italiennes concernaient cer-
                 taines catégories de victimes (voir, sur ce point, le paragraphe 52 de l’arrêt)
                 que l’Allemagne n’aurait pas indemnisées, les privant ainsi de toute possibi-
                 lité d’obtenir réparation du préjudice subi. La Cour devait donc déterminer
                 si le refus, par les juridictions italiennes, d’accorder à l’Allemagne l’immu-
                 nité de juridiction à l’égard des actions engagées par des victimes de crimes
                 nazis cherchant à obtenir réparation et indemnisation constituait, en l’ab-
                 sence d’autre voie de recours, un fait internationalement illicite. Elle y a
                 répondu par l’affirmative, ce à quoi je ne puis souscrire, d’autant que je suis
                 aussi en désaccord avec l’approche qui a été adoptée à cet égard.
                    6. La Cour a reconnu qu’elle avait compétence pour déterminer si le
                 fait que l’Allemagne — qui a reconnu que le traitement que leur avait
                 infligé le IIIe Reich était illicite — n’ait pas indemnisé ces catégories de
                 victimes pouvait avoir une incidence sur l’existence et la portée de l’im-

                                                                                            197




6 CIJ1031.indb 391                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             293

                 munité de juridiction de l’Allemagne devant les tribunaux italiens, et, dès
                 lors, si ces derniers étaient juridiquement fondés, dans ces circonstances
                 particulières, à dénier l’immunité à l’Allemagne (arrêt, par. 50). Or, dans
                 son examen au fond, la Cour s’est presque entièrement limitée à la ques-
                 tion de « savoir si l’immunité est applicable aux actes commis par les
                 forces armées d’un Etat … dans le cadre d’un conflit armé » (ibid., par. 61).
                    7. Cette manière d’aborder les questions essentielles posées en l’espèce
                 est, selon moi, par trop abstraite et formaliste au regard de la situation
                 vécue par les victimes des atrocités nazies qui, faute d’autres voies de
                 recours, ont été contraintes de présenter leurs demandes de réparation
                 aux tribunaux italiens. Le différend soumis à la Cour ne portait pas, d’une
                 manière générale, sur l’applicabilité de l’immunité aux actes illicites com-
                 mis par les forces armées d’un Etat pendant un conflit armé. Il s’agit là
                 d’un sujet très vaste, qu’il est préférable de laisser aux écrits et débats
                 doctrinaux. En l’espèce, le différend portait sur la décision des juridictions
                 italiennes d’écarter l’immunité de juridiction de l’Allemagne afin de per-
                 mettre à certaines catégories de victimes italiennes — qui avaient cherché
                 en vain à obtenir réparation à raison de crimes commis par le IIIe Reich
                 et reconnus par l’Allemagne — de bénéficier d’une autre voie de recours.
                    8. L’Italie n’a cessé d’insister sur ce point, tant dans ses écritures
                 (contre-mémoire, p. 87‑122 ; et duplique, p. 11‑26) qu’à l’audience
                 (CR 2011/18, par. 11 ; CR 2011/21, par. 4-12 ; CR 2011/21, p. 17,
                 par. 1-37), et l’Allemagne lui a répondu de manière fort approfondie
                 (CR 2011/17, par. 14-42 ; CR 2011/20, p. 30, par. 11-36). La Cour aurait
                 donc dû se prononcer en conséquence.
                    9. Malheureusement, du fait de son approche susmentionnée, la Cour
                 a largement négligé, si ce n’est totalement ignoré, le caractère central
                 — dans le différend opposant les Parties — du lien entre absence de répa-
                 ration et refus de reconnaître l’immunité par les juridictions italiennes
                 afin d’offrir aux victimes une voie de recours. Seule une courte section
                 (arrêt, par. 98-104), qui traite de l’argument du « dernier recours » avancé
                 par l’Italie relativement à l’absence d’indemnisation de certaines catégo-
                 ries de victimes, fait exception.
                    10. Dans cette section, la Cour note que
                      « l’Allemagne [a] refusé d’accorder réparation à un groupe de vic-
                      times au motif que celles-ci auraient eu droit à un statut que, à
                      l’époque pertinente, elle a refusé de leur reconnaître, particulièrement
                      parce que ces victimes se sont vues, de ce fait, privées de la protection
                      juridique à laquelle ce statut leur donnait droit » (ibid., par. 99).
                 Or, au lieu d’examiner les conséquences que ce défaut d’indemnisation ainsi
                 que l’absence d’autres voies de recours ont pu avoir sur l’octroi ou non de
                 l’immunité à l’Allemagne devant les juridictions de l’Etat du for en vertu du
                 droit international, la Cour s’est contentée de dire « qu’il [était] surpre-
                 nant — et regrettable — que l’Allemagne ait refusé d’accorder réparation… »
                 (ibid.). Il convient de rappeler à cet égard que, si les Etats portent leurs dif-
                 férends devant un organe juridictionnel international, et plus particulière-

                                                                                              198




6 CIJ1031.indb 393                                                                                   22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             294

                 ment l’organe judiciaire principal de l’Organisation des Nations Unies, ce
                 n’est pas pour que celui-ci exprime de la surprise et du regret, mais pour qu’il
                 tranche utilement le litige sur le fondement du droit international.
                    11. Je souscris toutefois au prononcé de la Cour selon lequel « [elle]
                 n’ignore pas que l’immunité de juridiction reconnue à l’Allemagne confor-
                 mément au droit international pourrait empêcher les ressortissants ita-
                 liens concernés d’obtenir une réparation judiciaire » (arrêt, par. 104).
                 Selon moi, la Cour aurait néanmoins dû en tirer certaines conclusions
                 juridiques, notamment en ce qui concerne la licéité ou l’illicéité des déci-
                 sions des juridictions italiennes dans ce contexte particulier. Or, elle a
                 poursuivi en indiquant que les demandes des internés militaires italiens,
                 comme celles émanant d’autres ressortissants italiens, « pourraient faire
                 l’objet de nouvelles négociations impliquant les deux Etats en vue de par-
                 venir à une solution » (ibid.), suggérant ainsi que certains aspects essen-
                 tiels du différend qui lui a été soumis soient réglés par voie diplomatique
                 et non judiciaire.


                         III. L’obligation de réparation à raison de violations
                                  du droit international humanitaire

                    12. Compte tenu de l’incidence directe que l’absence de réparation des
                 violations du droit international humanitaire commises par le IIIe Reich a
                 eue sur le refus des juridictions italiennes d’accorder l’immunité à l’Alle-
                 magne, je déplore également que la Cour, quoique ayant reconnu ce lien
                 étroit, n’ait pas jugé nécessaire de se pencher, au moins de manière générale,
                 sur l’obligation de réparer pareilles violations en droit international.
                    13. L’obligation de réparation à raison de dommages subis par suite de
                 violations du droit humanitaire est consacrée à l’article 3 de la conven-
                 tion IV de La Haye de 1907, lequel dispose que
                      « [l]a partie belligérante qui violerait les dispositions dudit Règlement
                      sera tenue à indemnité, s’il y a lieu. Elle sera responsable de tous
                      actes commis par les personnes faisant partie de sa force armée. »
                    14. Une clause similaire figure à l’article 91 du protocole additionnel I
                 de 1977 aux conventions de Genève de 1949 (ci-après le « protocole I »).
                 Bien qu’elles ne précisent pas si les bénéficiaires en sont les individus ou
                 les Etats, ces dispositions établissent clairement l’existence, en droit inter-
                 national, d’une obligation d’indemnisation et de réparation en cas de vio-
                 lations du droit humanitaire.
                    15. Ce n’est que depuis une vingtaine années que l’on trouve des
                 exemples de particuliers ayant cherché à obtenir réparation à raison de
                 dommages subis par suite de violations du droit humanitaire. Parmi ces
                 exemples figurent des actions engagées dans les années 1990 devant les
                 juridictions japonaises au nom des victimes de violations du droit interna-
                 tional humanitaire commises pendant la seconde guerre mondiale, notam-
                 ment les personnes réduites en esclavage, les « femmes de réconfort » et les

                                                                                             199




6 CIJ1031.indb 395                                                                                  22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             295

                 personnes soumises à la torture ; les procédures intentées contre l’Alle-
                 magne devant les tribunaux américains par l’Holocaust Restitution Move-
                 ment au nom des personnes astreintes au travail en esclavage pendant la
                 guerre (qui ont abouti à un accord de règlement) ; l’affaire Distomo, intro-
                 duite en 1995 devant les juridictions grecques contre l’Allemagne par les
                 parents des victimes d’un massacre perpétré par les forces armées nazies ;
                 ou encore l’affaire Ferrini, introduite contre l’Allemagne devant les juri-
                 dictions italiennes par M. Luigi Ferrini, ressortissant italien arrêté
                 en août 1944 et déporté en Allemagne, où il a été détenu et contraint de
                 travailler dans une usine de munitions jusqu’à la fin de la guerre.
                    16. Historiquement, nombreux sont les exemples qui attestent que les
                 questions touchant la réparation de telles violations font, de longue date,
                 l’objet de règlements entre Etats, que ce soit au moyen de traités de paix ou
                 d’accords de règlement. Plus récemment, il a été recouru à d’autres méca-
                 nismes, tels que la commission d’indemnisation pour l’Iraq établie par le
                 Conseil de sécurité de l’Organisation des Nations Unies et la commission
                 des réclamations entre l’Erythrée et l’Ethiopie créée en vertu d’un accord
                 bilatéral. Cela ne signifie cependant pas que les individus ne sont pas ou
                 n’étaient pas censés être les bénéficiaires ultimes de ces mécanismes, ou
                 qu’ils n’auraient pas le droit d’engager des actions en réparation. Cela
                 signifie simplement que l’Etat dont les victimes sont des nationaux se voit
                 verser une somme forfaitaire destinée à leur être redistribuée. La solution
                 de tels accords semble avoir été retenue pour des raisons à la fois politiques
                 et pratiques, afin d’éviter que ne se multiplient les actions intentées par des
                 particuliers, ou que ne soient retardés la conclusion des traités de paix et le
                 rétablissement de relations normales entre anciens Etats belligérants.
                    17. La question posée en l’espèce était celle de la responsabilité de
                 l’Etat. Or, lorsque les agents d’un Etat commettent des crimes au cours
                 d’un conflit armé, l’Etat doit en assumer la responsabilité et accorder
                 réparation aux victimes. Cette réparation intervient le plus souvent par le
                 biais de mécanismes interétatiques ou de fonds spéciaux établis par l’Etat
                 responsable. Le droit de la responsabilité des Etats n’exclut cependant
                 pas que les particuliers puissent jouir de certains droits par suite de la
                 perpétration d’un acte illicite par un Etat. De fait, le paragraphe 2 de
                 l’article 33 des articles de la Commission du droit international (ci-après
                 la « CDI ») sur la responsabilité de l’Etat pour fait internationalement illi-
                 cite précise que « [l]a présente partie est sans préjudice de tout droit que la
                 responsabilité internationale de l’Etat peut faire naître directement au
                 profit d’une personne ou d’une entité autre qu’un Etat ».
                    18. La CDI indique en outre clairement, dans son commentaire, qu’il est
                 des cas où les individus sont les titulaires des droits découlant de règles
                 internationales relatives à la responsabilité des Etats. Il en va ainsi, selon
                 moi, non seulement des règles énoncées dans les traités relatifs aux droits de
                 l’homme, mais également de celles qui sont énoncées dans les conventions
                 relatives au droit humanitaire. L’article 3 de la convention IV de La Haye
                 et l’article 91 du protocole I l’illustrent fort bien, notamment lorsqu’ils sont
                 interprétés à la lumière de l’évolution récente du droit international dans le

                                                                                             200




6 CIJ1031.indb 397                                                                                  22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)               296

                 domaine des droits de l’homme et du droit humanitaire, évolution qui
                 semble d’ailleurs être reconnue dans le commentaire du Comité internatio-
                 nal de la Croix-Rouge relatif à l’article 91 du protocole I :
                         « Les ayants droit à l’indemnité seront normalement des Parties au
                      conflit, ou leurs ressortissants, mais, à titre exceptionnel, peuvent être
                      aussi des pays neutres, en cas de violation des règles de la neutralité ou de
                      comportement illicite à l’égard de ressortissants neutres sur le territoire
                      d’une Partie au conflit… Mais on peut relever, depuis 1945, une tendance
                      à reconnaître l’exercice de droits individuels. » (Voir le site Internet du
                      CICR, www.icrc.org/dih.nsf/COM/470-750117, par. 3656 et 3657.)
                    19. Il est donc permis d’avancer que ni l’article 3 de la convention IV
                 de La Haye ni, d’ailleurs, l’article 91 du protocole I n’excluent le droit
                 des particuliers de formuler des demandes d’indemnisation à raison de
                 dommages découlant de violations du droit international humanitaire, et
                 ce, même si la pratique des Etats consiste, depuis fort longtemps, à établir
                 des mécanismes bilatéraux par le biais de traités de paix et d’autres
                 accords, les questions d’indemnisation étant traitées par l’Etat dont les
                 nationaux ont subi un dommage du fait de telles violations.
                    20. La question se pose toutefois de savoir ce qu’il advient lorsque cer-
                 taines victimes de violations du droit international humanitaire — viola-
                 tions à l’égard desquelles l’Etat étranger a reconnu sa responsabilité — ne
                 sont pas couvertes par les régimes établis et sont, partant, privées de la
                 possibilité de bénéficier du droit d’être indemnisées à raison desdites vio-
                 lations. L’Etat en cause devrait-il être autorisé à se prévaloir de son
                 immunité devant les tribunaux nationaux pour se soustraire à son obliga-
                 tion de réparation, notamment lorsque leur saisine risque d’être le seul
                 recours dont disposent les victimes ? Telle est, selon moi, la question fon-
                 damentale que la Cour aurait dû examiner en la présente affaire.


                            IV. Examen de la portée de l’immunité de l’État
                        et d’un éventuel conflit avec les actions en réparation

                    21. Mon désaccord avec l’arrêt porte également sur l’approche et le raison-
                 nement de la majorité — que je ne trouve pas convaincants — en ce qui
                 concerne la portée et l’étendue de l’immunité de juridiction des Etats en droit
                 international, ainsi que les exceptions et dérogations y relatives. Il est vrai que
                 l’immunité de l’Etat est une règle de droit international coutumier et qu’elle
                 ne relève pas simplement de la courtoisie, et ce, bien que certains auteurs ne
                 la perçoivent que comme une exception au principe de la souveraineté terri-
                 toriale et de la juridiction des Etats (voir, par exemple, R. Higgins, « Certain
                 Unresolved Aspects of the Law of State Immunity », Netherlands Yearbook
                 of International Law, p. 265‑276). Sa portée s’est toutefois réduite au cours du
                 dernier siècle, au fur et à mesure que le droit international passait d’un sys-
                 tème juridique centré sur l’Etat à un système protégeant également les droits
                 des êtres humains vis-à-vis de l’Etat.

                                                                                                201




6 CIJ1031.indb 399                                                                                     22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             297

                    22. Si les juridictions nationales ont été le fer de lance de la réduction
                 de la portée de l’immunité, cette évolution est aussi, dans une large
                 mesure, due à la reconnaissance croissante des droits des particuliers
                 engagés dans des transactions commerciales avec des Etats ou des entités
                 contrôlées par ceux-ci. De fait, c’est afin de protéger les droits des per-
                 sonnes privées ou morales vis-à-vis des Etats que les juridictions natio-
                 nales ont adopté, dès le XIXe siècle, une conception restrictive des
                 immunités. Il en va de même de l’exception territoriale, conçue pour pro-
                 téger les droits des individus contre les Etats.
                    23. Bien qu’elle joue un rôle important dans la conduite de relations
                 harmonieuses et amicales entre les Etats, l’immunité n’est donc pas une
                 règle juridique dont la portée est clairement définie en toutes circons-
                 tances ou dont la cohérence et la stabilité sont absolues. Des différences
                 considérables existent en effet dans la manière dont sa portée et son éten-
                 due sont interprétées et appliquées par les Etats, notamment par les juri-
                 dictions nationales. Aussi n’y a-t-il pas grand sens à considérer que
                 certaines exceptions font partie du droit international coutumier alors
                 que leur application continue de donner lieu à des décisions judiciaires
                 nationales divergentes, et à considérer que d’autres, fondées sur des déci-
                 sions tout aussi contradictoires, étayent l’inexistence de normes coutu-
                 mières. Pareille approche peut donner l’impression que les décisions
                 retenues, en particulier lorsqu’elles sont relativement peu nombreuses de
                 part et d’autre de la balance, l’ont été par opportunité.
                    24. L’on peut ainsi se demander si les décisions rendues par une poi-
                 gnée de juridictions nationales (voir paragraphes 73-74 de l’arrêt) peuvent
                 être considérées comme une pratique étatique étayant l’existence d’une
                 règle de droit international coutumier selon laquelle
                      « un Etat continue de jouir, dans le cadre d’instances civiles, de l’im-
                      munité à raison d’actes jure imperii lorsque sont en cause des actes
                      ayant entraîné la mort, un préjudice corporel ou un préjudice maté-
                      riel commis par ses forces armées et autres organes dans le cadre
                      d’un conflit armé, même lorsque les actes en question ont eu lieu sur
                      le territoire de l’Etat du for » (arrêt, par. 77).
                 L’on peut également se demander pourquoi il conviendrait d’accorder,
                 aux fins d’établir l’existence de normes de droit coutumier, davantage
                 d’importance à ces décisions qu’à celles des juridictions supérieures
                 d’Italie et de Grèce (ibid., par. 27-36). Le droit international coutumier
                 n’est-il qu’une question de chiffres ?
                    N’aurait-il pas été plus juste de reconnaître, au vu de décisions judiciaires
                 contradictoires et de pratiques étatiques divergentes, que le droit internatio-
                 nal coutumier demeure, dans ce domaine, fragmentaire et incertain ?
                    25. Il convient de rappeler que même la distinction classique entre
                 actes jure gestionis et actes jure imperii, souvent utilisée pour des raisons
                 pratiques afin de regrouper certaines exceptions en fonction de la nature
                 des actes en cause, est loin d’être appliquée universellement et de manière
                 uniforme, la qualification de certains actes demeurant controversée parmi

                                                                                             202




6 CIJ1031.indb 401                                                                                  22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             298

                 les Etats et les juridictions nationales. De surcroît, la définition de la
                 notion fondamentale qui sous-tend cette distinction, à savoir les transac-
                 tions commerciales, reste floue. Dans le même temps, les exceptions et
                 dérogations à l’immunité de l’Etat ne cessent de se développer.
                    26. L’immunité de l’Etat fait, en réalité, penser à un gruyère. Aussi, pour
                 autant que la pratique et l’opinio juris des Etats révèlent l’existence de normes
                 coutumières de droit international, il apparaît clairement que la portée et
                 l’étendue de l’immunité de l’Etat, en particulier dans le domaine des violations
                 des droits de l’homme et du droit humanitaire — qui se caractérise aujourd’hui
                 par des décisions judiciaires nationales contradictoires du point de vue de son
                 interprétation et de son application —, restent un pan de la coutume inter­
                 nationale incertain et changeant, dont les contours sont mal définis.
                    27. Ces incertitudes ne peuvent, selon moi, être adéquatement levées en
                 s’en tenant à l’examen de décisions judiciaires contradictoires rendues par
                 des juridictions nationales — qui sont d’ailleurs peu nombreuses en ce qui
                 concerne les violations des droits de l’homme et du droit humanitaire
                 dans le cadre d’un conflit armé (ou l’absence de réparation à raison de
                 telles violations) —, pour ensuite recenser celles qui sont favorables à
                 l’application de l’immunité et celles qui ne le sont pas. Je doute que cette
                 méthode permette d’obtenir des résultats véritablement utiles ou contri-
                 bue à la clarification du droit dans ce domaine. En outre, l’immunité de
                 juridiction des Etats ne peut être interprétée dans l’abstrait ou appliquée
                 hors de tout contexte ; les caractéristiques des différentes affaires, les cir-
                 constances dans lesquelles celles-ci s’inscrivent, ainsi que les facteurs qui
                 les sous-tendent, doivent être pleinement pris en compte. En l’espèce
                 étaient en cause des demandes de réparation découlant d’actes illicites
                 admis par l’Etat responsable, pour lesquelles aucune autre voie de recours
                 ne semblait disponible. C’est ce qui rendait l’affaire assez inhabituelle,
                 ainsi que cela a d’ailleurs été reconnu dans l’arrêt (par. 60).
                    28. Lorsque les immunités juridictionnelles entrent en conflit avec cer-
                 tains droits fondamentaux consacrés par les droits de l’homme ou le droit
                 humanitaire, que l’Etat du for a pour obligation de garantir et d’appli-
                 quer sur son territoire et dont la réalisation reflète des valeurs fondamen-
                 tales de la communauté internationale, il est bien plus approprié de
                 s’interroger sur la manière dont, en droit international contemporain, « il
                 faut … réaliser un équilibre entre deux séries de fonctions qui sont toutes
                 deux précieuses pour la communauté internationale » (voir Mandat d’ar‑
                 rêt du 11 avril 2000 (République démocratique du Congo c. Belgique),
                 arrêt, C.I.J. Recueil 2002, opinion individuelle commune de Mme Higgins,
                 M. Kooijmans et M. Buergenthal, p. 85, par. 75). Dans le monde actuel,
                 utiliser l’immunité de l’Etat pour faire obstacle au droit d’accès à la jus-
                 tice et au droit à un recours effectif peut être considéré comme abusif.
                    29. L’équilibre susmentionné doit être recherché entre les fonctions et
                 l’objet intrinsèques de l’immunité, d’une part, la protection et la réalisa-
                 tion des droits fondamentaux de l’homme et des principes du droit huma-
                 nitaire, d’autre part. Dans les affaires Waite et Kennedy c. Allemagne et
                 Beer et Regan c. Allemagne, la Cour européenne des droits de l’homme

                                                                                              203




6 CIJ1031.indb 403                                                                                   22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)            299

                 (ci-après la « CEDH ») a ainsi reconnu la nécessité de mettre en balance
                 l’octroi de l’immunité (dans le cas d’organisations internationales) avec le
                 droit d’accès à la justice et le droit à un recours effectif. Elle a souligné
                 que,
                      « pour déterminer si l’immunité de l’ASE [l’Agence spatiale euro-
                      péenne] devant les juridictions allemandes est admissible au regard
                      de la Convention, il import[ait], selon la Cour, d’examiner si les
                      requérants disposaient d’autres voies raisonnables pour protéger
                      leurs droits garantis par la Convention » (CEDH, Waite et Kennedy
                      c. Allemagne (requête no 26083/94, arrêt du 18 février 1999, par. 68 ;
                      et affaire Beer et Regan c. Allemagne (requête no 28934/95, arrêt du
                      18 février 1999, par. 58).
                    30. L’examen de la question de savoir si, en la présente affaire, le droit
                 international prescrivait aux juridictions italiennes d’accorder l’immunité
                 à l’Allemagne ou s’il les autorisait à ne pas le faire ne peut, à mon sens,
                 exclure l’application des principes généraux qui sous-tendent les droits de
                 l’homme et le droit humanitaire, et consacrent certains droits fondamen-
                 taux tels que le droit à un recours effectif, le droit à réparation à raison de
                 dommages subis du fait de violations du droit humanitaire et le droit à la
                 protection contre les dénis de justice, autant de droits pertinents compte
                 tenu des circonstances dans lesquelles s’inscrivaient les actions en cause.
                 Le droit de l’immunité des Etats, tel qu’invoqué dans les affaires soumises
                 aux juridictions italiennes, ne peut pas non plus être interprété d’une façon
                 qui contrarierait la réalisation de ces droits au regard du droit internatio-
                 nal contemporain. Plus important encore, lorsque les règles régissant l’im-
                 munité de l’Etat ou les exceptions à celle-ci se révèlent fragmentaires ou
                 incertaines — comme dans le cas de violations des droits de l’homme ou
                 du droit humanitaire n’ayant pas donné lieu à une réparation appro-
                 priée —, il conviendrait de prendre en considération les principes susmen-
                 tionnés et d’apprécier l’octroi de l’immunité à l’aune des critères de
                 proportionnalité et de légitimité.
                    31. Parmi ces principes figurent ceux que l’Assemblée générale des
                 Nations Unies a proclamés au titre des « [p]rincipes fondamentaux
                 et directives concernant le droit à un recours et à réparation des victimes
                 de violations flagrantes du droit international des droits de l’homme et
                 de violations graves du droit international humanitaire », dans sa résolu-
                 tion 60/147 du 16 décembre 2005. Aux termes de cette résolution,
                         « 11. Les recours contre les violations flagrantes du droit interna-
                      tional des droits de l’homme et les violations graves du droit interna-
                      tional humanitaire comprennent le droit de la victime aux garanties
                      suivantes, prévues par le droit international :
                      a) Accès effectif à la justice, dans des conditions d’égalité ;
                      b) Réparation adéquate, effective et rapide du préjudice subi ;
                      c) Accès aux informations utiles concernant les violations et les
                          mécanismes de réparation. »

                                                                                            204




6 CIJ1031.indb 405                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)            300

                 Il est ensuite précisé que
                      « 12. [l]es victimes d’une violation flagrante du droit international …
                      humanitaire auront, dans des conditions d’égalité, accès à un recours
                      judiciaire utile, conformément au droit international. »
                   32. Lorsqu’il a présenté les dispositions de cette résolution de l’Assem-
                 blée générale, le rapporteur spécial de l’Organisation des Nations Unies,
                 Theo van Boven, a relevé ce qui suit :
                         « « Les principes et directives » ont, dès le départ, été fondés sur le
                      droit de la responsabilité de l’Etat… Certains gouvernements ont
                      toutefois soutenu que les articles sur la responsabilité de l’Etat
                      avaient été conçus pour régir les relations interétatiques et qu’ils ne
                      devaient pas, per se, s’appliquer aux relations entre les Etats et les
                      individus. Cet argument a été contesté en ce qu’il ne tenait pas
                      compte de l’évolution intervenue depuis la seconde guerre mondiale
                      dans le domaine des droits de l’homme, lesquels constituent désor-
                      mais une partie intégrante et dynamique du droit international, ce
                      qu’attestent les très nombreux traités internationaux, largement rati-
                      fiés, qui ont été conclus dans ce domaine. Il a également été avancé
                      que cet argument ne tenait pas compte du fait que l’obligation d’ac-
                      corder réparation à raison d’une faute de l’Etat était si largement
                      reconnue que le droit à un recours effectif à raison de violations des
                      droits de l’homme et, a fortiori, de violations graves des droits de
                      l’homme pouvait être considéré comme faisant partie du droit inter-
                      national coutumier. » (Theo van Boven, The United Nations Basic
                      Principles and Guidelines on the Right to a Remedy and Reparation for
                      Victims of Gross Violations of International Human Rights Law and
                      Serious Violations of International Humanitarian Law, Bibliothèque
                      audiovisuelle sur le droit international de l’Organisation des
                      Nations Unies, p. 1‑2.)
                    33. De même, dans le rapport de la commission des Nations Unies sur
                 le Darfour, il est précisé que,
                      « à l’heure actuelle, … en cas de violation grave des droits de l’homme
                      constituant un crime de droit international, le droit international cou-
                      tumier non seulement reconnaît la responsabilité pénale des auteurs
                      de la violation, mais aussi impose à l’Etat ou aux États dont ils sont
                      ressortissants ou dont ils sont, en droit ou en fait, les agents l’obliga-
                      tion de réparer (y compris par une indemnisation) le préjudice causé »
                      (Rapport de la commission internationale d’enquête sur le Darfour,
                      25 janvier 2005, par. 598-599).
                    34. Parmi les trois catégories de victimes italiennes d’actes illicites com-
                 mis par le régime nazi qui sont mentionnées au paragraphe 52 de l’arrêt,
                 la Cour insiste plus particulièrement sur le sort des internés militaires ita-
                 liens, auxquels l’Allemagne a refusé d’accorder réparation au motif que
                 les prisonniers de guerre n’avaient pas droit à réparation pour travail

                                                                                            205




6 CIJ1031.indb 407                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)              301

                 forcé, et ce, alors même que les intéressés s’étaient vu, dans les faits, refu-
                 ser le statut de prisonnier de guerre par les autorités nazies. Ayant établi
                 que cette catégorie de victimes au moins n’avait pas la possibilité d’obte-
                 nir réparation de l’Allemagne par le biais d’autres mécanismes, tels que
                 des accords interétatiques ou la législation nationale de ce pays, la Cour
                 aurait dû, selon moi, se demander si l’octroi de l’immunité à l’Allemagne
                 par les juridictions italiennes aurait porté atteinte au droit à réparation
                 des internés militaires, à leur droit d’accès à la justice ou à leur droit à un
                 recours effectif à raison des dommages subis.
                    35. L’immunité n’est pas une valeur immuable du droit international.
                 Son adaptabilité à l’évolution de la société internationale, ainsi que sa sou-
                 plesse, sont attestées par le nombre d’exceptions qui se sont progressivement
                 fait jour au cours du dernier siècle, la plupart reflétant le poids normatif
                 croissant attaché à la protection des droits des particuliers vis-à-vis de l’Etat,
                 que ce soit lorsque ceux-ci participent à titre privé à des transactions com-
                 merciales avec lui ou lorsqu’ils sont victimes d’actes dommageables commis
                 par ses représentants. Cela ne signifie pas que l’importance du rôle que joue
                 l’immunité aux fins de la stabilité des relations interétatiques ou d’une attri-
                 bution et d’un exercice rationnels de la compétence dans les affaires impli-
                 quant des Etats ait été affaiblie. En dépit du nombre croissant d’exceptions,
                 l’immunité continue en effet de remplir ces fonctions.
                    36. Lorsque le droit de l’immunité de l’Etat et les exceptions y relatives
                 demeurent incertains et changeants, l’octroi ou non de l’immunité par les
                 juridictions nationales dans des affaires se rapportant à des demandes
                 découlant de crimes internationaux nécessite un examen contextuel non
                 seulement pour que soit donnée la qualification juridique appropriée aux
                 demandes en cause, mais également pour que puisse être appréciée l’inci-
                 dence que cela pourrait avoir sur d’autres valeurs normatives auxquelles
                 la communauté internationale attache une importance similaire. De fait,
                 il est largement admis dans la jurisprudence nationale que, avant de se
                 prononcer sur l’existence de l’immunité en tant que droit de l’Etat étran-
                 ger, le tribunal saisi doit examiner les éléments sous-tendant l’affaire afin
                 de déterminer si une exception s’applique ou non (voir, par exemple,
                 Conrades c. Royaume-Uni (1981), ILR, vol. 65, p. 205 (tribunal des
                 prud’hommes de Hanovre) ; Farouk Abdul Aziz c. Yémen (2005), [2005]
                 EWCA, civ 745, par. 61-62 (cour d’appel d’Angleterre, chambre civile) ;
                 Kuwait Airways Corp. c. Irak, 2010 CSC 40, [2010] 2 RCS 571, par. 33
                 (Cour suprême du Canada)). A cet égard, la Cour de cassation française
                 a déclaré ce qui suit en l’affaire Bucheron :
                      « attendu que l’immunité de juridiction des Etats étrangers, bien
                      qu’étant de principe, n’est que relative et connaît des exceptions ;
                      qu’il en résulte que la juridiction devant laquelle elle est invoquée est
                      dans la nécessité d’en apprécier le bien-fondé au regard du fond du
                      litige pour décider s’il y a lieu d’accueillir ou non cette fin de non-­
                      recevoir d’une nature particulière » (n° 02-45961, 16 décembre 2003,
                      Bull. civ., 2003, no 258, p. 206).

                                                                                               206




6 CIJ1031.indb 409                                                                                    22/11/13 12:25

                           immunités juridictionnelles de l’état (op. diss. yusuf)           302

                    37. Le caractère préliminaire de la question de l’immunité de juridic-
                 tion n’empêche donc pas les tribunaux nationaux — en l’espèce, ita-
                 liens — d’examiner le contexte par rapport auquel la réclamation a été
                 formulée afin de donner une qualification juridique appropriée aux actes
                 à l’égard desquels l’immunité est revendiquée, et, lorsque cela est néces-
                 saire, de mettre en balance les différents éléments sous-tendant l’affaire en
                 vue de déterminer s’ils sont ou non compétents.
                    38. En la présente espèce, les arguments de l’Allemagne s’articulaient
                 autour de l’idée selon laquelle aucune limitation à l’immunité dont jouit un
                 Etat en ce qui concerne les actes jure imperii n’était applicable, en ce sens que
                       « il n’existe pas de pratique générale, soutenue par l’opinio juris, élar-
                       gissant la dérogation au principe de l’immunité des Etats aux cas de
                       violations du droit humanitaire commises par des forces armées pen-
                       dant un conflit armé » (mémoire de l’Allemagne, par. 55).
                 Toujours selon l’Allemagne,
                       « [l]a pratique relative au règlement des réclamations nées d’un conflit
                       armé est parfaitement constante. Les traités internationaux régissant
                       les relations entre les Etats intéressés contiennent généralement des
                       dispositions relatives au règlement de ces demandes d’indemnisation.
                       Les réclamations résultant de la seconde guerre mondiale, en particu-
                       lier, ont toutes été réglées par cette voie traditionnelle. » (Ibid.)
                     39. L’Italie a, quant à elle, soutenu ce qui suit :
                          « Le refus d’une réparation appropriée et effective que l’Allemagne
                       continue d’opposer à un grand nombre de victimes italiennes de vio-
                       lations graves du droit international humanitaire commises par les
                       autorités allemandes au cours de la dernière période de la seconde
                       guerre mondiale, qui ont été reconnues et confirmées par l’Allemagne
                       moyennant les accords de 1961 et des mesures unilatérales prises par
                       la suite, devait être examiné. » (Contre-mémoire de l’Italie, par. 6.15.)
                 Et l’Italie d’ajouter :
                          « Face à un refus de réparation aussi flagrant et prolongé en viola-
                       tion de toutes les règles pertinentes du droit international, les juges
                       italiens ne pouvaient simplement rejeter les actions des victimes en
                       reconnaissant le principe de l’immunité des Etats. Il est clair que, au
                       vu de la gravité des crimes qui n’avaient pas encore donné lieu à une
                       réparation, les juges avaient le sentiment qu’en appliquant un prin-
                       cipe de nature purement procédurale ils feraient naître une situation
                       classique de déni de justice. Si les juridictions italiennes avaient
                       accordé l’immunité, elles auraient mis un point final à l’ensemble de
                       la question de la réparation pour des milliers de victimes. Elles
                       auraient en effet exclu toute possibilité que ces actions aboutissent à
                       un quelconque résultat. En revanche, elles avaient des justifications
                       très sérieuses pour écarter l’immunité de l’Allemagne et vérifier si les
                       demandes étaient justifiées au fond. » (Ibid., par. 6.16.)

                                                                                              207




6 CIJ1031.indb 411                                                                                   22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)           303

                    40. La question du conflit pouvant exister entre l’immunité de l’Etat et
                 les réparations dues à raison de violations du droit humanitaire a récem-
                 ment fait l’objet d’un rapport et d’une résolution de l’Institut de droit
                 international. Lorsqu’elle a présenté ce rapport, intitulé « Les droits fon-
                 damentaux de la personne face aux immunités de juridiction du droit
                 international », à la session de Naples de l’Institut en 2009, lady Fox a
                 déclaré ce qui suit :
                     « une difficulté supplémentaire s’est fait jour en ce qui concerne l’im-
                     munité de l’Etat : était-il illogique, voire injustifiable d’un point de
                     vue moral, qu’un représentant de l’Etat puisse aujourd’hui faire l’ob-
                     jet de poursuites pénales devant les juridictions nationales tandis que
                     l’Etat ayant ordonné les actes en cause pourrait, lui, s’abriter derrière
                     son immunité de juridiction civile pour ce qui est des réparations
                     dues à raison de tels crimes ? » (Annuaire de l’Institut de droit interna‑
                     tional, session de Naples, vol. 73, p. 110).
                     41. Dans la résolution qu’il a adoptée sur la base du rapport présenté
                  par lady Fox, l’Institut s’est notamment intéressé au « conflit latent entre
                 les immunités de juridiction des Etats et de leurs agents, d’une part, et les
                 réclamations liées à des crimes internationaux, d’autre part », et a formulé
                 deux observations pertinentes en ce qui concerne les questions dont la
                 Cour a eu à connaître en l’espèce. Premièrement, il a reconnu, dans un
                 alinéa du préambule, que « la levée de l’immunité lors de procédures
                 ­engagées devant des juridictions nationales [était] un des moyens d’as­
                  surer aux victimes de crimes internationaux une réparation effective ».
                  Deuxièmement, il a indiqué, au paragraphe 2 de l’article II, consacré
                  aux principes, que « [l]es immunités ne devraient pas faire obstacle à la
                  réparation adéquate [à laquelle] ont droit les victimes des crimes visés
                  par la présente résolution » (ibid., p. 228-230).
                     42. Ces observations reflètent selon moi l’état actuel du droit interna-
                  tional en ce qui concerne le lien entre immunité de l’Etat et demandes de
                  réparation découlant d’actes illicites commis au cours d’un conflit armé,
                  en particulier dans des circonstances aussi exceptionnelles que celles aux-
                  quelles ont été confrontées les victimes italiennes d’atrocités commises par
                  le IIIe Reich pendant la seconde guerre mondiale, qui ne semblaient dis-
                  poser d’aucune autre voie de recours. Elles ne sauraient toutefois être
                  interprétées comme signifiant que l’immunité doit être écartée chaque fois
                  que des demandes de réparation à raison de crimes commis par les agents
                  d’un Etat étranger sont présentées à des juridictions nationales. Ces
                  observations visent plutôt à souligner la nécessité d’accorder une répara-
                  tion appropriée et effective aux victimes, l’immunité ne devant pas y faire
                  obstacle lorsque, à titre exceptionnel, aucune autre voie de recours n’est
                  disponible. Il s’agit là d’une exception à l’immunité fort limitée, circons-
                  crite par les circonstances spéciales liées à l’absence d’autres voies de
                  recours. La manière dont il aurait pu être tenu compte de ces considé­
                  rations en la présente affaire est examinée aux paragraphes 49 à 54 ci-­
                  dessous.

                                                                                           208




6 CIJ1031.indb 413                                                                                22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)            304

                       V. Juridictions nationales, immunité de l’État et droit
                     à réparation à raison de violations du droit international
                              humanitaire commises dans l’État du for

                    43. Le droit relatif à l’immunité de l’Etat a évolué au fil des années du
                 fait des décisions rendues par les juridictions nationales. Ce sont ces tri-
                 bunaux qui, le plus souvent, ont déterminé et précisé la nature et la portée
                 de l’immunité de l’Etat. C’est à eux que nous devons la distinction entre
                 actes jure gestionis et actes jure imperii, ainsi que d’autres dérogations et
                 exceptions à l’immunité de l’Etat. Etant donné la diversité de ces juridic-
                 tions, certaines divergences et certains conflits quant à l’interprétation et
                 à l’application de ce droit à des circonstances spécifiques existent néces-
                 sairement. Aussi n’est-il pas surprenant que de nombreux aspects de ces
                 exceptions et dérogations demeurent incertains.
                    44. Les décisions des tribunaux italiens tout comme l’arrêt Distomo
                 rendu en Grèce peuvent être considérés comme s’inscrivant dans un pro-
                 cessus d’évolution plus général, où les décisions des juridictions natio-
                 nales ont donné naissance à un certain nombre d’exceptions à l’immunité
                 de juridiction des Etats, telles que l’exception territoriale, l’exception en
                 matière d’emploi et l’exception en matière de propriété intellectuelle. On
                 peut bien sûr se demander si, compte tenu du caractère incertain de
                 la portée et de l’étendue de l’immunité de l’Etat en droit international
                 coutumier à l’époque où les décisions pertinentes ont été rendues, ces
                 exceptions auraient dues être considérées comme contraires au droit
                 international lorsqu’elles ont été énoncées pour la première fois par une
                 ou deux juridictions nationales.
                    45. A cet égard, il est particulièrement intéressant que la Cour renvoie,
                 en y souscrivant, à l’arrêt rendu en 1961 par la Cour suprême d’Autriche
                 en l’affaire Holubek c. Gouvernement des Etats-Unis d’Amérique (ILR,
                 vol. 40, 1962, p. 73), lequel est sans doute l’un des premiers à avoir
                 reconnu la notion d’exception territoriale à l’immunité de l’Etat. Quel
                 aurait été le sort de cette importante exception — qui est aujourd’hui lar-
                 gement appliquée et a été codifiée dans toutes les conventions existantes
                 sur l’immunité de l’Etat — si l’arrêt de la Cour suprême d’Autriche avait
                 été jugé contraire au droit de l’immunité de l’Etat par un organe judiciaire
                 international au milieu des années 1960 ? Une norme naissante, qui reflète
                 aujourd’hui une opinio juris et une pratique étatique largement répandues,
                 aurait alors assurément été tuée dans l’œuf.
                    46. Ainsi que lord Denning l’a fait observer en ce qui concerne l’excep-
                 tion relative aux actes jure gestionis, « [c]haque fois qu’un changement
                 intervient, c’est parce que quelqu’un a fait, à un moment donné, le premier
                 pas. Un pays peut enclencher seul le processus, et être ensuite suivi par
                 d’autres. Les petits ruisseaux font les grandes rivières. » (Cité dans Brohmer,
                 State Immunity and the Violation of Human Rights, 1997, p. 20, note 85.)
                    47. Certaines règles du droit international peuvent demeurer incer-
                 taines et voir leur existence faire l’objet de débats dans la doctrine, jusqu’à
                 ce qu’une juridiction — nationale, dans le cas des immunités de l’Etat —

                                                                                            209




6 CIJ1031.indb 415                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)             305

                 clarifie leur statut et établisse leur nature juridique. Cela s’est produit à de
                 nombreuses reprises pour les exceptions et dérogations à l’immunité de
                 l’Etat. En effet, ce n’est pas au travers d’échanges diplomatiques ou par la
                 conclusion de conventions, ni même par des décisions internationales ou
                 sentences arbitrales, qu’elles se sont développées. Leur évolution a le plus
                 souvent résulté d’un très petit nombre de décisions, voire de décisions
                 isolées, rendues par des juridictions nationales, qui ont peu à peu été
                 généralement acceptées.
                    48. Il n’est dès lors pas à exclure que, dans le domaine de l’immunité de
                 l’Etat, les juridictions nationales puissent participer au développement du
                 droit, et ce, même lorsque leurs conclusions ne sont pas partagées par d’autres
                 tribunaux ou sont perçues, prima facie, comme n’étant pas conformes à ce
                 qui était jusqu’alors considéré comme étant la pratique étatique. En se réfé-
                 rant à des décisions judiciaires dans lesquelles certaines dérogations et excep-
                 tions à l’immunité de l’Etat ont été formulées pour la première fois, la Cour
                 semble elle-même reconnaître que les tribunaux nationaux peuvent jouer un
                 rôle dans le développement futur de cette branche du droit.
                    49. Dans le rapport qu’il a présenté à l’Institut de droit international
                 intitulé « L’activité du juge interne et les relations internationales de
                 l’Etat », le professeur Benedetto Conforti a déclaré ce qui suit :
                         « Aux articles 4 à 7 du projet de résolution, l’indépendance des
                      juridictions nationales … est examinée au regard des différentes
                      sources du droit international. Pour ce qui est tout d’abord du droit
                      coutumier, il n’y a jamais eu de doute, semble-t-il, que les tribunaux
                      nationaux, lorsqu’ils sont appelés à appliquer une règle coutumière,
                      jouissent d’une liberté d’appréciation totale. A cet égard, deux
                      aspects au moins posent toutefois problème : le premier a trait à la
                      participation de ces juridictions à la formation et à l’évolution du
                      droit coutumier…
                         S’agissant du premier aspect, nous pouvons considérer, en nous en
                      tenant à la tendance dominante dans la jurisprudence nationale, que
                      les juridictions peuvent examiner la question de savoir si une règle
                      coutumière répond aux exigences d’équité et de justice et, si tel n’est
                      pas le cas, refuser de l’appliquer, à condition toutefois que ce choix
                      soit étayé par la pratique étatique, quand bien même celle-ci serait
                      encore fragmentaire et en cours de formation. »
                 Et M. Conforti d’ajouter :
                         « Pour conclure sur ce point, nous pouvons dire que le juge est
                      fondé à refuser d’appliquer une norme coutumière internationale ou
                      à estimer qu’elle est totalement ou partiellement modifiée s’il constate
                      l’existence d’une opinio necessitates en ce sens, et si l’extinction de
                      cette norme ou l’émergence d’une norme nouvelle trouve son origine
                      dans une pratique internationale et/ou nationale, même fragmen-
                      taire. » (Rapport provisoire, deuxième partie, L’activité du juge
                      interne et les relations internationales de l’Etat, p. 386‑387.)

                                                                                             210




6 CIJ1031.indb 417                                                                                  22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)           306

                    50. Tant les règles régissant l’immunité de l’Etat que le droit individuel
                 à réparation à raison de crimes internationaux commis par des agents de
                 l’Etat sont en pleine évolution. L’Institut de droit international l’a
                 reconnu dans la résolution de Naples susmentionnée, dans laquelle il a
                 fait référence au « conflit latent entre les immunités de juridiction des
                 Etats et de leurs agents, d’une part, et les réclamations liées à des crimes
                 internationaux, d’autre part ». Ce conflit n’existait pas par le passé, mais
                 s’est fait jour récemment. Il est né de l’opinion largement répandue dans
                 la communauté internationale (manière d’opinio juris necessitates) selon
                 laquelle l’immunité de l’Etat ne devrait pas être utilisée comme un rem-
                 part contre les réparations auxquelles ont droit les victimes de tels crimes.
                 Telle est, selon moi, la situation à laquelle s’est trouvée confrontée la
                 « Corte di Cassazione » dans l’affaire Ferrini et les affaires qui ont suivi.
                    51. Qu’une juridiction nationale se déclare compétente en raison d’un
                 défaut de réparation de violations graves du droit des conflits armés
                 reconnues par l’Etat responsable, en particulier lorsqu’il n’existe aucune
                 autre voie de recours, ne saurait, selon moi, porter atteinte à l’indépen-
                 dance ou à la souveraineté des Etats. Cela contribue simplement à la cris-
                 tallisation d’une exception à l’immunité de l’Etat en devenir, exception
                 fondée sur les principes qui sous-tendent les droits de l’homme et le droit
                 humanitaire ainsi que sur l’opinio juris largement répandue selon laquelle
                 il convient de veiller à la réalisation de ces droits, y compris le droit à un
                 recours effectif, lorsque les victimes ne bénéficient d’aucune autre voie de
                 recours.
                    52. Reconnaître qu’un défaut de réparation à raison de crimes de
                 guerre ou de crimes contre l’humanité peut conduire à priver un Etat de
                 son immunité devant les juridictions nationales, notamment lorsqu’il
                 n’existe aucune autre voie de recours, ne revient pas à limiter davantage
                 la portée de l’immunité de l’Etat ; cela permet de la faire concorder avec
                 l’importance normative croissante que la communauté internationale
                 attache à la protection des droits de l’homme et du droit humanitaire,
                 ainsi qu’avec la réalisation du droit à un recours effectif pour tout être
                 humain. Cela pourrait également dissuader les Etats de ne pas respecter le
                 droit humanitaire.
                    53. Compte tenu des circonstances exceptionnelles dans lesquelles
                 s’inscrivaient les demandes de réparation des victimes italiennes, je ne suis
                 pas convaincu qu’il suffise de dire que « le fait que l’immunité puisse faire
                 obstacle à l’exercice de la compétence judiciaire dans une affaire donnée
                 est sans incidence sur l’applicabilité des règles matérielles du droit inter-
                 national » (arrêt, par. 100). L’une des questions qui peut se poser à cet
                 égard est celle de savoir si, dans l’hypothèse où l’immunité serait accordée
                 dans une affaire de cette nature, l’Etat défendeur serait tenu d’offrir aux
                 victimes des violations qu’il a reconnues une autre voie de recours. Il
                 s’agit là d’une question importante, à laquelle une réponse aurait dû être
                 apportée en cours d’instance ou dans l’arrêt. De plus, je doute qu’une
                 mise en cause de la responsabilité n’offrant ni voie de recours ni système
                 de réparation serait réellement utile aux victimes.

                                                                                           211




6 CIJ1031.indb 419                                                                                22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)              307

                     54. Ces observations ne doivent pas être interprétées comme signifiant
                 que les juridictions de l’Etat dans lequel les violations en cause ont été
                 commises ont le droit d’écarter l’immunité de l’Etat responsable chaque
                 fois que leur est présentée une demande de réparation à raison de crimes
                 au regard du droit international ou des droits de l’homme. Cela risquerait
                 en effet non seulement de donner lieu à d’innombrables procès et d’en­
                 gorger le système judiciaire de l’Etat dans lequel ces actions seraient
                 ­engagées, mais aussi de gripper la machine gouvernementale de l’Etat
                  ­responsable. De surcroît, outre les mécanismes interétatiques ou d’indem-
                 nisation traditionnellement utilisés, et rappelés ci-dessus, de nouvelles
                 pratiques se sont développées sur le plan international ces dernières
                 années — telles que la Commission d’indemnisation des Nations Unies
                 pour l’Iraq, instituée par la résolution 687 (1991) du Conseil de sécurité,
                 et la Commission des réclamations entre l’Erythrée et l’Ethiopie, créée en
                 vertu de l’accord du 12 décembre 2000 — afin de permettre aux victimes
                 de violations du droit international d’obtenir réparation.
                     55. Bien que ce soit aux Etats qu’il incombe de présenter les demandes
                 des particuliers devant ces commissions, l’important est qu’il existe un
                 mécanisme de réparation devant lequel celles-ci peuvent être portées,
                 mécanisme offrant une voie de recours effective. Ce n’est que lorsque l’in-
                 demnisation de certaines catégories de victimes, comme dans les affaires
                 italiennes, n’est prévue par aucun régime interétatique d’indemnisation,
                 par aucun autre mécanisme international ni par la législation de l’Etat res-
                 ponsable, et lorsque les victimes concernées ont, pour ainsi dire, fait les
                 frais d’une faille du système, que les juridictions de l’Etat du for sont, selon
                 moi, fondées à offrir une voie de recours autre et « ultime », ainsi qu’un
                 recours effectif, aux victimes de violations graves du droit humanitaire, et
                 ce, afin d’éviter un déni de justice. Le « conflit latent » auquel il était fait
                 référence dans la résolution de Naples de l’Institut de droit international
                 devrait, dans des circonstances aussi exceptionnelles, être tranché en faveur
                 des victimes de violations graves du droit international humanitaire.


                                           VI. Observations finales

                    56. La question essentielle qui se posait en l’espèce n’était pas de savoir si,
                 chaque fois qu’une affaire se rapporte à des violations alléguées des droits de
                 l’homme ou du droit humanitaire, il devrait être dérogé à l’immunité ou s’il
                 existerait, d’une manière générale, une exception à l’immunité de juridiction
                 en matière de droits de l’homme ou de droit humanitaire. La question essen-
                 tielle était de savoir si, dans des circonstances exceptionnelles, lorsque l’im-
                 munité risque de priver les victimes de crimes internationaux d’un recours
                 effectif ou lorsqu’il n’existe aucune autre voie de recours, l’immunité devrait
                 être accordée ou écartée par les juridictions nationales. Autrement dit,
                 lorsque la réparation n’a pas été prévue par le biais d’un mécanisme spéci-
                 fique, l’immunité devrait-elle être utilisée, devant les juridictions nationales,
                 comme un rempart contre l’obligation d’accorder réparation aux victimes ?

                                                                                               212




6 CIJ1031.indb 421                                                                                    22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. yusuf)           308

                    57. Il me semble que, dans ce cas, le fait d’écarter l’immunité de la
                 manière fort restrictive préconisée ci-dessus (par. 49-54 supra) renforce-
                 rait l’exécution du droit humanitaire et la protection des valeurs fondées
                 sur les droits de l’homme, qui sont celles de la communauté internationale
                 dans son ensemble.
                    58. En tant qu’organe judiciaire principal de l’Organisation des
                 Nations Unies, la Cour a un rôle d’orientation important à jouer en ce
                 qui concerne les règles du droit international et leur clarification, en par-
                 ticulier lorsqu’elles sont incertaines et changeantes. Elle avait en l’espèce
                 une occasion unique de le faire. Elle aurait pu clarifier le droit en allant
                 dans le sens dans lequel il évolue d’ores et déjà, celui d’une exception
                 limitée et réaliste à l’immunité de juridiction dans le cas où les victimes ne
                 disposent d’aucune autre voie de recours. Pareille exception ferait concor-
                 der le droit de l’immunité avec l’importance normative croissante que la
                 communauté internationale attache à la protection des droits de l’homme
                 et du droit humanitaire ainsi qu’avec la réalisation du droit à un recours
                 effectif pour les victimes de crimes internationaux, et ce, sans porter indû-
                 ment atteinte à l’immunité de juridiction des Etats.
                    59. Le fait que des juridictions nationales se déclarent compétentes
                 dans des circonstances aussi exceptionnelles, lorsqu’il n’y a pas eu répara-
                 tion et que l’Etat responsable a reconnu avoir commis des violations
                 graves du droit humanitaire sans avoir mis en place de mécanisme spéci-
                 fique d’indemnisation, ne perturbe pas, selon moi, les relations harmo-
                 nieuses entre les Etats, mais contribue à un meilleur respect du droit
                 international des droits de l’homme et du droit humanitaire.

                                                            (Signé) Abdulqawi A. Yusuf.




                                                                                           213




6 CIJ1031.indb 423                                                                                22/11/13 12:25

